DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Background
The claim amendments in the Applicant’s Amendment, filed on 06/30/21, have been entered.
According to the Amendment, claims 1-21 were pending.  Claim 1 has been amended.  No new claims have been added.  Thus, claims 1-21 are pending.


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 is on a conveying device for the clock-integration of transport units and recites, in part, “a control system [ ] which is connected to the first detection device and to the diverter [ ] and is configured to divide the indexing conveyor [ ] along the direction of conveyance into logical segments [ ] having respectively at least one assigned extension region and to compare the respective detected extension of a transport unit at the clock-integration point [ ] with the at least one extension region of a logical segment at the clock-integration point, wherein the diverter is configured to clock-integrate a transport unit into the indexing conveyor when the detected extension of the transport unit at the clock-integration point lies in the at least one extension region of the logical segment at the clock-integration point.”
These limitation, either alone or in combination, when considering the claim as a whole was not found in the prior art.  Therefore, claim 1 is allowable as well as claims 2-19 which depend therefrom.
Secondly, independent claim 20 is allowable as each one recites a feature similar to that described above in claim 1.  Claim 21 is allowable as it depends from claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KYLE O LOGAN/Primary Examiner, Art Unit 3651